In an action for a divorce, the appeal is from an order (1) granting respondent’s motion for leave to serve an amended complaint on condition that there be delivered therewith “a stipulation consenting to the amendment of the order framing issues so as to include therein the issues as to the six additional acts of adultery set forth in the proposed amended complaint ”, and (2) granting-appellant’s cross motion for an additional counsel fee of $500. Order affirmed, without costs. The allowance of $500 as an additional counsel fee was adequate. We do not rule on the propriety of the court’s direction with respect to the framing of additional issues. This condition, of which respondent does not complain, was imposed as an intended benefit to appellant, who is not obligated to consent to the proposed framing of issues. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.